[EXECUTION VERSION]




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of February 10,
2012 is by and among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Parent Borrower”), SABRA IDAHO, LLC, a Delaware limited
liability company, SABRA CALIFORNIA II, LLC, a Delaware limited liability
company, OAKHURST MANOR NURSING CENTER LLC, a Massachusetts limited liability
company, SUNSET POINT NURSING CENTER LLC, a Massachusetts limited liability
company, SABRA NEW MEXICO, LLC, a Delaware limited liability company, SABRA
OHIO, LLC, a Delaware limited liability company, SABRA KENTUCKY, LLC, a Delaware
limited liability company, SABRA NC, LLC, a Delaware limited liability company,
SABRA CONNECTICUT II, LLC, a Delaware limited liability company, WEST BAY
NURSING CENTER LLC, a Massachusetts limited liability company, ORCHARD RIDGE
NURSING CENTER LLC, a Massachusetts limited liability company, CONNECTICUT
HOLDINGS I, LLC, a Delaware limited liability company, SABRA HEALTH CARE
DELAWARE, LLC, a Delaware limited liability company and SABRA TEXAS PROPERTIES,
L.P., a Texas limited partnership (each of the foregoing entities shall be
hereinafter referred to individually as a “Borrower” and collectively with the
Parent Borrower, the “Borrowers”), SABRA HEALTH CARE REIT, INC., a Maryland
corporation (together with its successors, the “REIT Guarantor”), the lenders
identified on the signature pages hereto as Existing Lenders (the “Existing
Lenders”), the Persons identified on the signature pages hereto as New Lenders
(the “New Lenders”, and together with the Existing Lenders, the “Lenders”) and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.




W I T N E S S E T H


WHEREAS, the Borrowers, the REIT Guarantor, certain Existing Lenders and the
Administrative Agent have entered into that certain Credit Agreement dated as of
November 3, 2010 as amended, supplemented or otherwise modified prior to the
date hereof (the “Existing Credit Agreement”);


WHEREAS, the parties identified as “Obligors” on the signature pages thereto and
such other parties that have become Obligors thereunder after the date thereof
(individually an “Obligor”, and collectively the “Obligors”) and the
Administrative Agent have entered into that certain Security and Pledge
Agreement dated as of December 9, 2010 as amended, supplemented or otherwise
modified prior to the date hereof (the “Existing Security Agreement”);


WHEREAS, the REIT and the Administrative Agent have entered into that certain
Pledge Agreement dated as of December 9, 2010 as amended, supplemented or
otherwise modified prior to the date hereof (the “Existing Pledge Agreement”);


WHEREAS, the Borrowers, the REIT Guarantor, the Obligors, the Existing Lenders
and the Administrative Agent have agreed to amend the Existing Credit Agreement,
the Existing Security Agreement and the Existing Pledge Agreement as set forth
herein;


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


PART 1



--------------------------------------------------------------------------------


DEFINITIONS


SUBPART 1.1    Certain Definitions. The following terms used in this Amendment,
including its preamble and recitals, have the following meanings:


“First Amendment Effective Date” is defined in Subpart 3.1.


SUBPART 1.2    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.




PART 2
AMENDMENTS TO
EXISTING CREDIT AGREEMENT


Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2. Except as so amended, the Existing Credit Agreement shall continue in
full force and effect.


SUBPART 2.1    Designation of Syndication Agent. Royal Bank of Canada is hereby
designated as Syndication Agent for the Lenders under the Existing Credit
Agreement.


SUBPART 2.2    The definition of “Applicable Percentage” set forth in Section
1.01 of the Existing Credit Agreement is hereby deleted in its entirety and
replaced with the following:


“Applicable Percentage” means each of the following percentages per annum, as
applicable, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):


Applicable Percentage
Pricing Level
Consolidated Leverage Ratio
Eurodollar Loans
Base Rate Loans
Letter of Credit Fee
1
< 3.50 to 1.00
3.00%
2.00%
3.00%
2
> 3.50 to 1.00 but < 4.50 to 1.00
3.25%
2.25%
3.25%
3
> 4.50 to 1.00 but < 5.50 to 1.00
3.50%
2.50%
3.50%
4
> 5.50 to 1.00
4.00%
3.00%
4.00%



Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered within ten (10) days after being due in accordance with such
Section, then Pricing Level 4 shall apply as of the eleventh (11th) day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day after the date on which such Compliance
Certificate is delivered. The Applicable Percentages in effect from the First
Amendment Effective Date through the date that the Parent Borrower delivers the
Compliance Certificate for the fiscal quarter ending March 31, 2012 shall be
determined based upon


--------------------------------------------------------------------------------


Pricing Level 2. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Percentage for any period shall
be subject to the provisions of Section 2.10(b).


SUBPART 2.3    The definition of “Borrowing Base Asset” set forth in Section
1.01 of the Existing Credit Agreement is hereby amended in the following
respects: (i) the “; and” immediately prior to clause (m) shall be deleted and
“; and” shall be added immediately following clause (m) and (ii) the following
new clause “(n)” shall be added to such definition:


(n) with respect to the Real Property Asset located at 8336 Fair Oaks Boulevard,
Carmichael, California (Carmichael Care and Rehabilitation Center)
(“Carmichael”), to the extent that Sabra California II, LLC (or such other
Borrower) shall not have (i) caused a structural engineer to be retained to
evaluate isolated areas of roof deflection and movement at Carmichael, (ii)
received a recommendation and estimate of cost of repairs from such structural
engineer (the “Cost Report”) and (iii) provided such Cost Report to the
Administrative Agent, within ninety (90) days of the First Amendment Effective
Date, beginning as of the ninety-first (91st) day following the First Amendment
Effective Date, Carmichael shall cease to qualify as a “Borrowing Base Asset”
for purposes of determining the Borrowing Base Amount.


SUBPART 2.4    The definition of “Change in Law” set forth in Section 1.01 of
the Existing Credit Agreement is hereby deleted in its entirety and replaced
with the following:


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued.


SUBPART 2.5    The definition of “Collateral Value Amount” set forth in Section
1.01 of the Existing Credit Agreement is hereby deleted in its entirety and
replaced with the following:


“Collateral Value Amount” means, with respect to any Real Property asset, an
amount equal to (a) sixty-five percent (65%) multiplied by (b) the Collateral
Value as of such date for such Borrowing Base Asset; provided, however, no
single Borrowing Base Asset (other than the Texas Regional Medical Center at
Sunnyvale) shall represent more than 20% of the Aggregate Collateral Value
Amount.


SUBPART 2.6    The definition of “Eligible Tenant” set forth in Section 1.01 of
the Existing Credit Agreement is hereby deleted in its entirety and replaced
with the following:


“Eligible Tenant” means a Tenant which (a) is not in arrears on any required
rental payment, principal or interest payment, payments of real property taxes
or payments of premiums on insurance policies with respect to its lease beyond
the later of (i) the applicable grace period with respect thereto, if any, and
(ii) sixty (60) days; (b) is not subject to a then‑continuing Bankruptcy Event;


--------------------------------------------------------------------------------


and (c) is reasonably acceptable in all material respects to the Administrative
Agent (it being understood that for purposes of this clause (c), Affiliates of
Sun Healthcare Group, Inc., Cadia Healthcare Group and Texas Regional Medical
Center, Ltd. will be deemed acceptable as of the First Amendment Effective
Date).


SUBPART 2.7    The definition of “Eurodollar Base Rate” set forth in Section
1.01 of the Existing Credit Agreement is hereby amended to delete clause (c) in
its entirety.


SUBPART 2.8    The definition of “Maturity Date” set forth in Section 1.01 of
the Existing Credit Agreement is hereby deleted in its entirety and replaced
with the following:


“Maturity Date” means the later of (a) February 10, 2015 and (b) if maturity is
extended pursuant to Section 2.18, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


SUBPART 2.9    The definition of “Mortgageability Amount” set forth in Section
1.01 of the Existing Credit Agreement is hereby deleted in its entirety and
replaced with the following:


“Mortgageability Amount” means, with respect to any Borrowing Base Asset and as
of any date of determination, the maximum principal amount of a hypothetical
mortgage loan that would be available to be borrowed against such Borrowing Base
Asset assuming (a) an annual interest rate equal to the greater of (i) 7.00% and
(ii) the then‑applicable Treasury Rate plus 2.50%, (b) a 25‑year amortization
schedule and (c) a debt service coverage ratio on such loan of 1.50 to 1.00
(based on the most‑recently calculated Mortgageability Cash Flow of such
Borrowing Base Asset).


SUBPART 2.10    The definition of “Obligations” set forth in Section 1.01 of the
Existing Credit Agreement is hereby deleted in its entirety and replaced with
the following:


“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b) all
obligations under Secured Swap Contracts and Secured Treasury Management
Agreements; provided that (x) obligations of the Credit Parties under any such
Secured Swap Contract or any such Secured Treasury Management Agreement shall be
secured and guaranteed pursuant to the Collateral Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (y) any release of Collateral or Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
any such Secured Swap Contract or Secured Treasury Management Agreement.


SUBPART 2.11    The definition of “Occupancy Rate” set forth in Section 1.01 of
the Existing Credit Agreement is hereby deleted in its entirety and replaced
with the following:


“Occupancy Rate” means, with respect to any Real Property Asset, the percentage
of (a) total patient days relating to such Real Property Asset for any reporting
period divided by (b) the product of (i) total number of in-service beds at such
Real Property Asset and (ii) the total days in


--------------------------------------------------------------------------------


such reporting period; provided, however, with respect to Real Property Assets
which property type is medical office buildings or other office spaces,
“Occupancy Rate” means the (a) total number of rented square footage at such
Real Property Asset for any reporting period divided by (b) the total rentable
square footage relating to such Real Property Asset for any reporting period;
provided, further, however, the term “Occupancy Rate” shall be inapplicable to a
Real Property Asset which property type is a hospital.


SUBPART 2.12    The definition of “Daily Unused Fee” is hereby deleted from
Section 1.01 of the Existing Credit Agreement:


SUBPART 2.13    The following definitions are hereby added to Section 1.01 of
the Existing Credit Agreement in appropriate alphabetical order:


“First Amendment Effective Date” means February 10, 2012.


“Secured Swap Contract” means any Swap Contract permitted under Section 7.02(d)
that is entered into by and between any Credit Party and a Lender (or an
Affiliate of a Lender) or any Person, who at the time of entering into such Swap
Contract was a Lender (or was an Affiliate of a Lender).


“Secured Treasury Management Agreement” means any Treasury Management Agreement
not prohibited by this Agreement that is entered into by and between any Loan
Party and any Person, who at the time of entering into such Treasury Management
Agreement was a Lender (or was an Affiliate of a Lender).


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit, purchasing or debit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.


SUBPART 2.14    Section 2.01(a) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(a)    Revolving Loans. During the Commitment Period, each Lender severally
agrees to make revolving credit loans (the “Revolving Loans”) to the Parent
Borrower on any Business Day; provided that after giving effect to any such
Revolving Loan, (i) with regard to the Lenders collectively, the aggregate
outstanding principal amount of Revolving Obligations shall not exceed the
lesser of (x) TWO HUNDRED MILLION DOLLARS ($200,000,000) (as such amount may be
increased or decreased in accordance with the provisions hereof, the “Aggregate
Committed Amount”) and (y) the Borrowing Base Amount for such date and (ii) with
regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Revolving Obligations shall not exceed its respective Revolving
Committed Amount. Revolving Loans may consist of Base Rate Loans, Eurodollar
Loans, or a combination thereof, as provided herein, and may be repaid and
reborrowed in accordance with the provisions hereof.


SUBPART 2.15    Section 2.01(b) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(b)    Letters of Credit. During the Commitment Period, (i) subject to the terms
and


--------------------------------------------------------------------------------


conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.01(b) and Section 2.03 (A)
to issue Letters of Credit for the account of a Borrower on any Business Day,
(B) to amend or renew Letters of Credit previously issued hereunder, and (C) to
honor drafts under Letters of Credit; and (ii) the Lenders severally agree to
purchase from the L/C Issuer a participation interest in the Letters of Credit
issued hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided that (A) the aggregate principal amount of L/C
Obligations shall not exceed TWENTY MILLION DOLLARS ($20,000,000) (the “L/C
Committed Amount”), (B) with regard to the Lenders collectively, the aggregate
principal amount of Revolving Obligations shall not exceed the lesser of (x) the
Aggregate Committed Amount and (y) the Borrowing Base Amount for such date, and
(C) with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Revolving Obligations shall not exceed its respective Revolving
Committed Amount. Subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.


SUBPART 2.16    Section 2.01(c) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(c)    Swing Line Loans. During the Commitment Period, subject to the terms and
conditions set forth herein, the Swing Line Lender may, in its discretion and in
reliance upon the agreements of the other Lenders set forth in this Section
2.01(c) and Section 2.04, make revolving credit loans (the “Swing Line Loans”)
to the Parent Borrower on any Business Day; provided, that the aggregate
principal amount of the Swing Line Loans shall not exceed (i) the TWENTY MILLION
DOLLARS ($20,000,000) (the “Swing Line Committed Amount”), (ii) with respect to
the Lenders collectively, the aggregate principal amount of Revolving
Obligations shall not exceed the lesser of (x) the Aggregate Committed Amount
and (y) the Borrowing Base Amount on such date, and (iii) the Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Swing Line Loans shall be comprised solely of Base Rate Loans, and
may be repaid and reborrowed in accordance with the provisions hereof.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a participation interest in such Swing Line Loan in an amount
equal to the product of such Lender’s Revolving Commitment Percentage thereof.
No Swing Line Loan shall remain outstanding for longer than five (5) Business
Days.


SUBPART 2.17    The initial paragraph of Section 2.01(d) of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the following:


(d)    Increase in Revolving Commitments. Subject to the terms and conditions
set forth herein, the Parent Borrower may, at any time prior to the then
applicable Maturity Date, upon written notice to the Administrative Agent, cause
an increase in the Aggregate Committed Amount by up to ONE HUNDRED FIFTY MILLION
DOLLARS ($150,000,000) (to an aggregate amount not more than THREE HUNDRED FIFTY
MILLION DOLLARS ($350,000,000)); provided that such increase shall be
conditioned and effective upon the satisfaction of the following conditions:


SUBPART 2.18    The last sentence of Section 2.01(d) of the Existing Credit
Agreement is hereby deleted in its entirety.




--------------------------------------------------------------------------------


SUBPART 2.19    Section 2.02(e) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to Loans.


SUBPART 2.20    Section 2.09(a) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(a)    Unused Fee. From and after the Closing Date, the Borrowers agree to pay
the Administrative Agent for the ratable benefit of the Lenders an unused fee
(the “Unused Fee”) in an amount equal to (a) 0.35% per annum (or 0.50% per annum
to the extent that as of the beginning of any day, the Outstanding Amount of
Revolving Obligations (excluding the amount of any then-outstanding Swing Line
Loans) is less than 50% of the Aggregate Revolving Commitments), multiplied by
(b) the amount by which the Aggregate Revolving Commitments exceed the sum of
the Outstanding Amount of Revolving Obligations (excluding the amount of any
then-outstanding Swing Line Loans) as of the beginning of such day. The Unused
Fee shall accrue at all times during the Commitment Period, including periods
during which the conditions to Extensions of Credit in Section 4.03 may not be
met, and shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date and on the Termination Date (and, if applicable,
thereafter on demand); provided, that (i) no Unused Fee shall accrue on the
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (ii) any Unused Fee accrued with respect to the Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender. For purposes of
clarification, Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Commitments. The
Administrative Agent shall distribute the Unused Fee to the Lenders pro rata in
accordance with the respective Revolving Commitments of the Lenders.


SUBPART 2.21    Section 2.10 of the Existing Credit Agreement is hereby amended
to (i) designate the language set forth in Section 2.10 of the Existing Credit
Agreement as clause “(a)” and (ii) add the following language as clause “(b)”of
such section:


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Credit Parties or for any other reason, any Credit
Party or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Credit Parties as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Credit Parties shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, within five (5)
days of demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section 2.03, or
2.08 or under Article VIII. The obligations of the Credit Parties under this
paragraph shall survive the termination of the Aggregate Commitments


--------------------------------------------------------------------------------


and the repayment of all other Obligations hereunder.


SUBPART 2.22    Section 2.18(b)(iv) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(iv)    the Borrowers shall pay to the Lenders on the Existing Maturity Date a
fee (to be shared among the Lenders based upon their pro rata share of the
Aggregate Commitments) equal to the product of (i) 0.30% multiplied by (ii) the
then Aggregate Commitments.


SUBPART 2.23    The last sentence of Section 5.22 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the following:


Set forth on Schedule 5.22 is the exact legal name of each Credit Party, the
state of incorporation or organization, the chief executive office, the
principal place of business, the jurisdictions in which the Credit Parties are
qualified to do business, the federal tax identification number and organization
identification number of each of the Credit Parties as of the First Amendment
Effective Date.


SUBPART 2.24    Section 6.11(a) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(a)    Consolidated Leverage Ratio. The Credit Parties shall cause the
Consolidated Leverage Ratio, as of the end of each fiscal quarter, to be equal
to or less than 5.75 to 1.00.


SUBPART 2.25    Section 6.11(c) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(c)    Consolidated Tangible Net Worth. The Credit Parties shall cause the
Consolidated Tangible Net Worth as of the end of each fiscal quarter to be equal
to or greater than the sum of (i) an amount equal to $342,000,000 plus (ii) an
amount equal to 80% of the net cash proceeds received by the Consolidated
Parties from Equity Transactions during the period following the Closing Date
and ending as of the last day of the fiscal quarter for which such calculation
is being performed.


SUBPART 2.26    The Third and Fourth clauses of Section 8.03 of the Existing
Credit Agreement are hereby deleted in their entirety and replaced with the
following:


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Contract, ratably among the Lenders (and, in
the case of such Secured Swap Contracts, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Third
held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Swap
Contract, (c) payments of amounts due under any Secured Treasury Management
Agreement and (d) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Secured Swap Contracts and Secured Treasury Management
Agreements, the holders of such Obligations) and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and




--------------------------------------------------------------------------------


SUBPART 2.27    Subclauses (v) and (vi) of Section 9.11(a) of the Existing
Credit Agreement are hereby deleted in their entirety and replaced with the
following:


(v)    the aggregate Collateral Value of the Borrowing Base Assets released
(whether or not substituted therefore) in any fiscal year pursuant to this
Section 9.12 shall not exceed $70,000,000 in the aggregate and the aggregate
Collateral Value of the Borrowing Base Assets released (whether or not
substituted therefore) prior to the Maturity Date shall not, in any case (and
regardless of whether the $70,000,000 per year limitation is met during any
given year), exceed $150,000,000 in the aggregate; and


(vi)    after giving effect to any such release (x) there shall not be less than
eight (8) Borrowing Base Assets remaining in the Borrowing Base and (y) the
Borrowing Base Amount shall not be less than $100,000,000.  


SUBPART 2.28    Section 10.04(b) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Credit Documents (including in respect of any matters addressed in Section
3.01), (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Credit Party, or any
Environmental Liability related in any way to any Credit Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower or any other
Credit Party against such Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if such
Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.


SUBPART 2.29    Schedule 2.01 of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with Schedule 2.01 attached to this Amendment.




--------------------------------------------------------------------------------


SUBPART 2.30    Schedule 5.12 of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with Schedule 5.12 attached to this Amendment.


SUBPART 2.31    Schedule 5.13 of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with Schedule 5.13 attached to this Amendment.


SUBPART 2.32    Schedule 5.22 of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with Schedule 5.22 attached to this Amendment.






PART 3
AMENDMENTS TO
EXISTING SECURITY AGREEMENT


Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Security Agreement is hereby amended in accordance with this
Part 3. Except as so amended, the Existing Security Agreement shall continue in
full force and effect.


SUBPART 3.1    The definition of “Secured Obligations” set forth in Section 1 of
the Existing Security Agreement is hereby deleted in its entirety and replaced
with the following:


“Secured Obligations” means, without duplication, (a) all Obligations, as such
term is defined in the Credit Agreement and (b) all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing.




PART 4
AMENDMENTS TO
EXISTING PLEDGE AGREEMENT


Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Pledge Agreement is hereby amended in accordance with this
Part 4. Except as so amended, the Existing Pledge Agreement shall continue in
full force and effect.


SUBPART 4.1    The definition of “Secured Obligations” set forth in Section 1(c)
of the Existing Pledge Agreement is hereby deleted in its entirety and replaced
with the following:


“Secured Obligations” means, without duplication, (a) all Obligations, as such
term is defined in the Credit Agreement and (b) all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing.




PART 5
CONDITIONS TO EFFECTIVENESS


SUBPART 5.1    First Amendment Effective Date. This Amendment shall be and
become effective as of the date hereof (the “First Amendment Effective Date”)
when all of the conditions set forth in this Part 5 shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“First Amendment”.


--------------------------------------------------------------------------------




SUBPART 5.2    Execution of Counterparts of Amendment. The Administrative Agent
shall have received counterparts (or other evidence of execution, including
telephonic message or other electronic imaging means, satisfactory to the
Administrative Agent) of this Amendment, which collectively shall have been duly
executed on behalf of the Borrowers, the REIT Guarantor, the Existing Lenders,
the New Lenders and the Administrative Agent.


SUBPART 5.3    Execution of Borrower Joinder Agreement. The Administrative Agent
shall have received counterparts (or other evidence of execution, including
telephonic message or other electronic imaging means, satisfactory to the
Administrative Agent) of a duly executed Borrower Joinder Agreement
(substantially in the form of Exhibit E-1 to the Existing Credit Agreement) with
respect to Sabra Health Care Delaware, LLC, a Delaware limited liability company
and Sabra Texas Properties, L.P., a Texas limited partnership.


SUBPART 5.4    Execution of Subsidiary Guarantor Joinder Agreement. The
Administrative Agent shall have received counterparts (or other evidence of
execution, including telephonic message or other electronic imaging means,
satisfactory to the Administrative Agent) of a duly executed Subsidiary
Guarantor Joinder Agreement (substantially in the form of Exhibit E-2 to the
Existing Credit Agreement) with respect to Orchard Ridge Nursing Center LLC, a
Massachusetts limited liability company and Oakhurst Manor Nursing Center LLC, a
Massachusetts limited liability company.


SUBPART 5.5    Notes. The Administrative Agent shall have received a Note
executed by the Borrower in favor of each Lender requesting a Note.


SUBPART 5.6    Organizational Documents. The Administrative Agent shall have
received (a) the Organization Documents of each Credit Party (other than the
Subsidiary Guarantors) certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the First
Amendment Effective Date or (ii) a certificate by a secretary or assistant
secretary of such Credit Party dated as of a recent date certifying that the
Organization Documents delivered to the Administrative Agent in connection with
the Existing Credit Agreement are still in full force and effect and have not
been amended, restated, replaced or otherwise modified since the closing of the
Existing Credit Agreement.


SUBPART 5.7    Resolutions and Incumbency. The Administrative Agent shall have
received such certificates of resolutions or other action, incumbency
certificates and other certificates of Responsible Officers of each Credit Party
(other than the Subsidiary Guarantors) as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as an Responsible Officer in
connection with this Amendment and the other Credit Documents to which such
Credit Party is a party.


SUBPART 5.8    Good Standings. The Administrative Agent shall have received
certificates of good standing, existence or its equivalent with respect to each
Credit Party (other than the Subsidiary Guarantors) certified as of a recent
date by the appropriate governmental authorities of the state or other
jurisdiction of incorporation or formation, as applicable.


SUBPART 5.9    Opinions of Counsel. The Administrative Agent shall have received
legal opinions with respect to the Amendment (in each case dated as of the First
Amendment Effective Date, addressed to the Administrative Agent and in form and
substance reasonably satisfactory to the Administrative


--------------------------------------------------------------------------------


Agent) from:


(i)    Sherry Meyerhoff Hanson & Crance LLP, counsel for the Credit Parties;


(ii)    Fried, Frank, Harris, Shriver & Jacobson LLP, special New York counsel
for the Credit Parties;


(iii)    Venable LLP, special Maryland counsel for the REIT Guarantor; and


(iv)    special local counsel for the Borrowers for the states of Delaware and
Texas.


SUBPART 5.10    Real Property Collateral (Borrowing Base Assets). The
Administrative Agent shall have received with respect to (i) the Existing
Borrowing Base Assets identified on Appendix I, such Borrowing Base Asset
Deliverables as required by the Administrative Agent as a result of this
Amendment, including, without limitation, FIRREA‑compliant MAI appraisals and
such amended Mortgage Instrument and Assignments of Leases as necessary to
reflect the increase in Commitments and the extended Maturity Date and (ii) the
Real Property Assets identified as “New Borrowing Base Assets” on Appendix I,
each of the Borrowing Base Asset Deliverables.


SUBPART 5.11    Material Adverse Change. No material adverse change shall have
occurred since December 31, 2010 in the business, assets, operations or
financial condition of the Credit Parties, taken as a whole, or in the facts and
information regarding such Credit Parties as of the First Amendment Effective
Date.


SUBPART 5.12    Litigation. There shall not exist any pending or threatened
action, suit, investigation or proceeding against any Credit Party or any of
their Affiliates that could reasonably be expected to have a Material Adverse
Effect or could otherwise materially and adversely effect the transactions set
forth herein or contemplated hereby.


SUBPART 5.13    Officer’s Certificate. The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the REIT Guarantor,
dated the date of this Amendment, certifying (A) that on such date (after giving
effect to the applicability of Part 2 of this Amendment) no Default or Event of
Default has occurred and is continuing and (B) as of such date, each of the
representations and warranties set forth in Article V of the Existing Credit
Agreement (as amended hereby) is true and correct in all material respects
(except to the extent that any representation and warranty is qualified by
materiality, in which case such representation and warranty shall be true and
correct in all respects), other than those representations and warranties which
expressly relate to an earlier date, in which case, they were true and correct
in all material respects (except to the extent that any representation and
warranty is qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects) as of such earlier date.


SUBPART 5.14 Opening Borrowing Base Certificate. Receipt by the Administrative
Agent of a Borrowing Base Certificate as of the First Amendment Effective Date,
substantially in the form of Exhibit C-2 to the Existing Credit Agreement, duly
completed and executed by a Responsible Officer of the Parent Borrower or the
REIT Guarantor.


SUBPART 5.15    Payment of Fees. The Administrative Agent shall have received
(i) the fees, costs and expenses required to be paid on or before the First
Amendment Effective Date, including, without limitation, as set forth in the
Engagement Letter dated as of October 27, 2011 among the Administrative Agent,
the Arranger, the Parent Borrower and the REIT Guarantor and (ii) (on behalf of
itself and the other Lenders) of all upfront/commitment fees as agreed upon
among the Credit Parties, the Arranger and the


--------------------------------------------------------------------------------


respective Lenders.




PART 6
LENDER JOINDER


From and after the First Amendment Effective Date, by execution of this
Amendment, each Person identified on the signature pages hereto as an New Lender
(individually a “New Lender” and collectively, the “New Lenders”) hereby
acknowledges, agrees and confirms that, by its execution of this Amendment, such
Person will be deemed to be a party to the Existing Credit Agreement (as amended
hereby) and a “Lender” for all purposes of the Existing Credit Agreement (as
amended hereby), and shall have all of the rights and obligations of a Lender
thereunder as if it had executed the Existing Credit Agreement (as amended
hereby). Such Person hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the Lenders
contained in the Existing Credit Agreement (as amended hereby).




PART 7
RELEASE OF
ORCHARD RIDGE NURSING CENTER LLC AND
OAKHURST MANOR NURSING CENTER LLC AS BORROWERS
AND REQUIREMENT TO BECOME SUBSIDIARY GUARANTORS


From and after the First Amendment Effective Date, by execution of this
Amendment by the parties hereto, (a) all of the Administrative Agent’s and the
Lenders’ commitments (if any) to extend further credit to Orchard Ridge Nursing
Center LLC and Oakhurst Manor Nursing Center LLC (individually, a “Released
Borrower” and collectively, the “Released Borrowers”) under the Credit Documents
shall automatically terminate; (b) subject only to clause (c) below, each of the
Released Borrowers shall be automatically released as a “Borrower” for all
purposes of and under the Credit Agreement and the other Credit Documents and
all liens, encumbrances, security interests and pledges securing the respective
Obligations under the Credit Agreement and such other Credit Documents of the
Released Borrowers shall be automatically released; (c) each Released Borrower
shall be automatically released and discharged from all Obligations, claims and
demands under the Credit Documents, except for (i) obligations and liabilities
for fees and expenses and indemnification obligations and liabilities owing to
the Administrative Agent or any Lender that pursuant to the express terms of the
Credit Documents survive the termination of the Credit Documents and (ii) the
obligation of such Released Borrower under Section 6.14(b) of the Credit
Agreement to become a “Subsidiary Guarantor” and as required by Subpart 5.4
hereof; (d) each Released Borrower (or their designee) shall be authorized to
file such Uniform Commercial Code termination statements and release documents
with the appropriate filing offices, in each case, as are reasonably necessary
to release the Administrative Agent’s security interests with respect to the
collateral granted by such Released Borrower pursuant to the Credit Documents;
provided, however, that any and all such Uniform Commercial Code termination
statements shall be prepared and recorded at the Borrowers’ expense; and (e) the
Administrative Agent shall cause to be delivered to the Parent Borrower, such
other release satisfaction and/or termination documents, if any, reasonably
requested by the Parent Borrower to evidence the termination and release of the
liens, encumbrances, mortgages, deeds of trust, subordination non-disturbance
and attornment agreements, security interests and pledges, made or given by the
Released Borrowers securing the Obligations of each such Released Borrower;
provided, however, that any and all such terminations and releases shall be
prepared and recorded at the Borrowers’ expense.






--------------------------------------------------------------------------------


PART 8
REVOLVING COMMITMENTS/REVOLVING LOANS
ASSIGNMENTS AND ASSUMPTIONS


Each Existing Lender hereby sells and assigns, without recourse, to the New
Lenders, and each New Lender hereby purchases and assumes, without recourse,
from each such Existing Lender, effective as of the First Amendment Effective
Date, such interests in such Existing Lender’s rights and obligations under the
Existing Credit Agreement (including, without limitation, the Commitment of and
Loans owed to such Existing Lender on the First Amendment Effective Date) owing
to each such Existing Lender which are outstanding on the First Amendment
Effective Date) as shall be necessary in order to give effect to the
reallocations of the Commitments and Applicable Percentages effected by the
amendment to Schedule 2.01 to the Existing Credit Agreement pursuant to Subpart
2.29 hereof.




PART 9
MISCELLANEOUS


SUBPART 9.1    Cross‑References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 9.2    Construction. This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Amended Credit Agreement.


SUBPART 9.3    Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery by facsimile or other electronic imaging means by any of the parties
hereto of an executed counterpart of this Amendment shall be effective as an
original executed counterpart hereof and shall be deemed a representation that
an original executed counterpart will be delivered.


SUBPART 9.4    Representations and Warranties. The Borrowers hereby represent
and warrant to the Administrative Agent and the Lenders that, (a) no Default or
Event of Default exists under the Existing Credit Agreement, after giving effect
to this Amendment and (b) the representations and warranties set forth in
Article V of the Existing Credit Agreement as amended by this Amendment are,
subject to the limitations set forth therein, true and correct in all material
respects as of the date hereof (except for those which expressly relate to an
earlier date, in which case, they were true and correct in all material respects
as of such earlier date).


SUBPART 9.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SUBPART 9.6    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


SUBPART 9.7    Acknowledgment. The Credit Parties acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment does
not operate to reduce or discharge the Credit Parties’ obligations under the
Existing Credit Agreement or the other Credit Documents. The Credit Parties
further acknowledge and agree that the Credit Parties have no claims,
counterclaims, offsets, or defenses to the Credit Documents and the performance
of the Credit Parties’ obligations thereunder. Each Credit Party also hereby
confirms and agrees that notwithstanding the effectiveness of this Amendment,
the


--------------------------------------------------------------------------------


Collateral Documents to which each of the undersigned is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations.


SUBPART 9.8    Binding Effect. This Amendment, the Existing Credit Agreement as
amended by this Amendment and the other Credit Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. The Credit
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.


SUBPART 9.9    General. Except as amended hereby, the Existing Credit Agreement
and all other Credit Documents shall continue in full force and effect.


--------------------------------------------------------------------------------






SUBPART 9.10    Severability. If any provision of this Amendment is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


[The remainder of this page is intentionally left blank.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.




BORROWERS:
SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership



By:
SABRA HEALTH CARE REIT, INC., its General Partner



By:    /S/ HAROLD W. ANDREWS, JR.    
Name:     Harold W. Andrews, Jr.
Title:      Chief Financial Officer and Secretary




SABRA IDAHO, LLC
SABRA CALIFORNIA II, LLC
SUNSET POINT NURSING CENTER LLC
SABRA NEW MEXICO, LLC
SABRA OHIO, LLC
SABRA KENTUCKY, LLC
SABRA NC, LLC
CONNECTICUT HOLDINGS I LLC
SABRA CONNECTICUT II, LLC
WEST BAY NURSING CENTER LLC
ORCHARD RIDGE NURSING CENTER LLC OAKHURST MANOR NURSING CENTER LLC
SABRA HEALTH CARE DELAWARE, LLC


By:    /S/ HAROLD W. ANDREWS, JR.    
Name:     Harold W. Andrews, Jr.
Title:      Chief Financial Officer and Secretary




SABRA TEXAS PROPERTIES, L.P., a Texas limited partnership


By:
SABRA TEXAS GP, LLC., its General Partner



By:    /S/ HAROLD W. ANDREWS, JR.    
Name:     Harold W. Andrews, Jr.
Title:      Chief Financial Officer and Secretary








--------------------------------------------------------------------------------




REIT GUARANTOR:                SABRA HEALTH CARE REIT, INC.,
a Maryland corporation


By:    /S/ HAROLD W. ANDREWS, JR.    
Name:     Harold W. Andrews, Jr.
Title:      Chief Financial Officer and Secretary






--------------------------------------------------------------------------------


ADMINISTRATIVE
AGENT:                    BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /S/ AMIE L. EDWARDS        
Name: Amie L. Edwards
Title:     Director




EXISTING LENDERS:            BANK OF AMERICA, N.A.,
as an Existing Lender


By:    /S/ AMIE L. EDWARDS        
Name:    Amie L. Edwards
Title:    Director




--------------------------------------------------------------------------------




CITIBANK, N.A.,
as an Existing Lender


By:    /S/ JOHN C. ROWLAND        
Name:     John C. Rowland
Title:    Vice President






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Existing Lender


By:    /S/ JAMIE WARNER            
Name:    Jamie Warner
Title:    Vice President




--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as an Existing Lender


By:    /S/ G. DAVID COLE            
Name:    G. David Cole
Title:    Authorized Signatory








--------------------------------------------------------------------------------




NEW LENDERS:                BARCLAYS BANK PLC,
as a New Lender




By:    /S/ DIANE ROLFE            
Name:    Diane Rolfe
Title:    Director




--------------------------------------------------------------------------------




RBS CITIZENS, N.A. DBA CHARTER ONE,
as a New Lender




By:    /S/ SAMUEL A. BLUSO        
Name:    Samuel A. Bluso
Title:    Senior Vice President




--------------------------------------------------------------------------------




JEFFERIES GROUP, INC.,
as a New Lender




By:    /S/ JOHN STACCONI            
Name:    John Stacconi
Title:    Global Treasurer










--------------------------------------------------------------------------------


Schedule 2.01


LENDERS AND COMMITMENTS








Lender
Revolving Committed Amount


Revolving Commitment Percentage
 
 
 
Bank of America, N.A.
$40,000,000
20.00%
Barclays Bank PLC
$30,000,000
15.00%
Citibank, N.A.
$30,000,000
15.00%
Wells Fargo Bank, National Association
$30,000,000
15.00%
Royal Bank of Canada
$25,000,000
12.50%
RBS Citizens Bank, N.A. dba Charter One
$25,000,000
12.50%
Jefferies Group, Inc.
$20,000,000
10.00%
Total:
$200,000,000
100.00%











--------------------------------------------------------------------------------




SCHEDULE 5.12: PART I
BORROWING BASE ASSETS




APPLICABLE BORROWER
FACILITY NAME AND ADDRESS
TYPE OF FACILITY
SUBJECT LEASE
APPLICABLE TENANT
AND ADDRESS
LEASE TERMINATION DATE
OWNERSHIP INTEREST OF BORROWER IN FACILITY
SABRA NEW MEXICO, LLC,
a Delaware limited liability company


The Village at Northrise
2880 N. Roadrunner Pkwy
Las Cruces, NM 88011
SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


PEAK MEDICAL ASSISTED LIVING, LLC, a Delaware limited liability company *


December 31, 2020 (subject to extension as set forth therein)
Fee
SUNSET POINT NURSING CENTER LLC, a Massachusetts limited liability company


Sunset Point Care and Rehabilitation Center
1980 Sunset Point Road
Clearwater, FL 33765


SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


1980 SUNSET POINT ROAD, LLC, a Delaware limited liability company *


December 31, 2020 (subject to extension as set forth therein)
Fee
SABRA CALIFORNIA II, LLC,
a Delaware limited liability company


Carmichael Care and
Rehabilitation Center
8336 Fair Oaks Blvd.
Carmichael, CA 95608


SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


SUNBRIDGE CARMICHAEL REHABILITATION CENTER,
a California corporation *


December 31, 2020 (subject to extension as set forth therein)
Fee
SABRA IDAHO, LLC,
a Delaware limited liability company


Meridian Care and
Rehabilitation Center
1351 W. Pine Ave.
Meridian, ID 83642


SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


SUNBRIDGE HEALTHCARE, LLC, a New Mexico limited liability company *


December 31, 2020 (subject to extension as set forth therein)
Fee


--------------------------------------------------------------------------------


SABRA CONNECTICUT II, LLC,
a Delaware limited liability company


Glen Hill Care and
Rehabilitation Center
1 Glen Hill Road
Danbury, CT 06811
SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


HARBORSIDE DANBURY LIMITED PARTNERSHIP,
a Massachusetts limited partnership *


December 31, 2020 (subject to extension as set forth therein)
Fee
SABRA KENTUCKY, LLC,
a Delaware limited liability company


Bridge Point Care and Rehabilitation Center
7300 Woodspoint Drive
Florence, KY 41045
SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


WOODSPOINT, LLC,
a Delaware limited liability company, doing business in Kentucky as Woodspoint
Nursing, LLC *


December 31, 2020 (subject to extension as set forth therein)
Fee
SABRA OHIO, LLC,
a Delaware limited liability company


Sylvania Care and
Rehabilitation Center
5757 Whiteford Road
Sylvania, OH 43560


SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


HARBORSIDE SYLVANIA, LLC,
a Delaware limited liability company *


December 31, 2020 (subject to extension as set forth therein)
Fee
WEST BAY NURSING CENTER LLC, a Massachusetts limited liability company


West Bay Care and
Rehabilitation Center
3865 Tampa Road
Oldsmar, FL 34677


SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


3865 TAMPA ROAD, LLC,
a Delaware limited liability company *


December 31, 2020 (subject to extension as set forth therein)
Fee
SABRA NC, LLC,
a Delaware limited liability company


Woodland Hill Care and Rehabilitation Center
400 Vision Dr.
Asheboro, NC 27203


SNF
Amended and Restated Master Lease dated as of February 1, 2012 and described in
Schedule 5.13


SUNBRIDGE REGENCY-NORTH CAROLINA, INC., a North Carolina corporation *


December 31, 2020 (subject to extension as set forth therein)
Fee
CONNECTICUT HOLDINGS I, LLC, a Delaware limited liability company


St. Joseph Manor
6448 Main Street
Trumbull, CT 06611
SNF
Amended and Restated Master Lease dated as of August 1, 2011 and described in
Schedule 5.13


HBR TRUMBULL, LLC,
a Delaware limited liability company *
June 30, 2021 (subject to extension as set forth therein)
Leasehold


--------------------------------------------------------------------------------


CONNECTICUT HOLDINGS I, LLC, a Delaware limited liability company


Pope John Paul II
33 Lincoln Ave
Danbury, CT 06810
SNF
Amended and Restated Master Lease dated as of August 1, 2011 and described in
Schedule 5.13


HBR DANBURY, LLC,
a Delaware limited liability company *
June 30, 2021 (subject to extension as set forth therein)
Leasehold
SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company


Broadmeadow Healthcare    
500 S. Broad Street
Middletown, DE 19709
SNF
Master Lease dated as of August 1, 2011 and described in Schedule 5.13
BROADMEADOW INVESTMENT, LLC,
a Delaware limited liability company **
July 31, 2026
(subject to extension as set forth therein)
Fee
SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company


Capitol Healthcare
1225 Walker Road
Dover, DE 19904
SNF
Master Lease dated as of August 1, 2011 and described in Schedule 5.13
CAPITOL NURSING AND
REHABILITATION CENTER, L.L.C., a Delaware limited liability company **
July 31, 2026
(subject to extension as set forth therein)
Fee
SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company


Pike Creek Healthcare
3540 Three Little Bakers Blvd.
Wilmington, DE 19808
SNF
Master Lease dated as of August 1, 2011 and described in Schedule 5.13
PIKE CREEK HEALTHCARE SERVICES LLC, a Delaware limited liability company **
July 31, 2026
(subject to extension as set forth therein)
Fee
SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company


Renaissance Healthcare
26002 John J Williams Hwy
Millsboro, DE 19966
SNF
Master Lease dated as of August 1, 2011 and described in Schedule 5.13


PENINSULA HEALTH CARE SERVICES LLC, a Delaware limited liability company **
July 31, 2026
(subject to extension as set forth therein)
Fee
SABRA TEXAS PROPERTIES, L.P., a Texas limited partnership
Texas Regional Medical
Center at Sunnyvale
231 South Collins Rd,
Sunnyvale, TX 75812


Hospital
Hospital Lease dated as of April 30, 2008, as amended by First Amendment to
Lease Agreement dated as of November 30, 2010 and described in Schedule 5.13
TEXAS REGIONAL MEDICAL CENTER, LTD., a Texas limited partnership ***
September 30, 2034 (subject to extension as set forth therein)
Fee



* This tenant’s address is: c/o Sun Healthcare Group, Inc., 101 Sun Avenue, NE,
Albuquerque, NM 87109, Attn: Director of Real Estate
** This tenant’s address is: c/o Cadia Healthcare Group, 150 Onix Drive, Kennett
Square, PA 19348, Attn: Stephen S. Silver & Ronald E. Schafer


--------------------------------------------------------------------------------


*** This tenant’s address is: 1100 E. Campbell Road, Suite 220, Richardson, TX
75081, Attn: Mark Kennedy


--------------------------------------------------------------------------------


SCHEDULE 5.12: PART II
OTHER REAL PROPERTY ASSETS OWNED BY A BORROWER


None.




--------------------------------------------------------------------------------


SCHEDULE 5.12: PART III
DELINQUENT TENANTS UNDER FACILITY LEASES


None.




--------------------------------------------------------------------------------


SCHEDULE 5.12: PART IV
MATERIAL SUBLEASES


None.






--------------------------------------------------------------------------------




SCHEDULE 5.13
FACILITY LEASES
1.
That certain Amended and Restated Master Lease dated as of February 1, 2012 by
and among the entities listed as “Landlord” below and the entities listed as
“Tenant” below and pursuant to which Landlord has leased to Tenant the skilled
nursing facilities described therein.

SABRA NEW MEXICO, LLC,
a Delaware limited liability company
PEAK MEDICAL ASSISTED LIVING, LLC,
a Delaware limited liability company
SUNSET POINT NURSING CENTER LLC,
a Massachusetts limited liability company
1980 SUNSET POINT ROAD, LLC,
a Delaware limited liability company
SABRA CALIFORNIA II, LLC,
a Delaware limited liability company
SUNBRIDGE CARMICHAEL REHABILITATION CENTER, a California corporation
SABRA IDAHO, LLC,
a Delaware limited liability company
SUNBRIDGE HEALTHCARE, LLC,
a New Mexico limited liability company
SABRA CONNECTICUT II, LLC,
a Delaware limited liability company
HARBORSIDE DANBURY LIMITED PARTNERSHIP,
a Massachusetts limited partnership
SABRA KENTUCKY, LLC,
a Delaware limited liability company
WOODSPOINT, LLC,
a Delaware limited liability company, doing business in Kentucky as Woodspoint
Nursing, LLC
SABRA OHIO, LLC,
a Delaware limited liability company
HARBORSIDE SYLVANIA, LLC,
a Delaware limited liability company
WEST BAY NURSING CENTER LLC,
a Massachusetts limited liability company
3865 TAMPA ROAD, LLC,
a Delaware limited liability company
SABRA NC, LLC,
a Delaware limited liability company
SUNBRIDGE REGENCY-NORTH CAROLINA, INC.,
a North Carolina corporation



2.
That certain Amended and Restated Master Lease dated as of August 1, 2011 by and
among the entities listed as “Landlord” below and the entities listed as
“Tenant” below and pursuant to which Landlord has leased to Tenant the skilled
nursing facilities described therein.


--------------------------------------------------------------------------------


CONNECTICUT HOLDINGS I, LLC,
a Delaware limited liability company
HBR TRUMBULL, LLC,
a Delaware limited liability company
CONNECTICUT HOLDINGS I, LLC,
a Massachusetts limited liability company
HBR DANBURY, LLC,
a Delaware limited liability company



3.
That certain Master Lease dated as of August 1, 2011 by and among the entities
listed as “Landlord” below and the entities listed as “Tenant” below and
pursuant to which Landlord has leased to Tenant the skilled nursing facilities
described therein.

SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company
BROADMEADOW INVESTMENT, LLC,
a Delaware limited liability company **
CONNECTICUT HOLDINGS I, LLC,
a Massachusetts limited liability company
CAPITOL NURSING AND REHABILITATION CENTER, L.L.C., a Delaware limited liability
company **
SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company
PIKE CREEK HEALTHCARE SERVICES LLC,
a Delaware limited liability company **
SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company
PENINSULA HEALTH CARE SERVICES LLC,
a Delaware limited liability company **



4.
That certain Hospital Lease dated as of April 30, 2008, by and among SABRA TEXAS
PROPERTIES, L.P., a Texas limited partnership, as landlord, and TEXAS REGIONAL
MEDICAL CENTER, LTD., a Texas limited partnership, as tenant, as amended by
First Amendment to Lease Agreement dated as of November 30, 2010 and pursuant to
which such landlord has leased to such tenant the hospital described therein.







--------------------------------------------------------------------------------


SCHEDULE 5.22
CREDIT PARTIES
ENTITY NAME
ADDRESS
STATE OF FORMATION
STATES WHERE QUALIFIED AS OF THE FIRST AMENDMENT EFFECTIVE DATE
FEIN
ORGANIZATION IDENTIFICATION NUMBER
BORROWERS
SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership
18500 Von Karman Avenue, Suite 550
Irvine, CA 92612


DE
CA, MA
27-2712888


4822888
SABRA NEW MEXICO, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
NM
27-3541140


4875576
SUNSET POINT NURSING CENTER LLC,
a Massachusetts limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
MA
FL
04-3072233


992163
SABRA CALIFORNIA II, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
CA
27-3540830


4875570
SABRA IDAHO, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
ID
27-3541245


4875578
SABRA CONNECTICUT II, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
CT
27-3541049


4875575
SABRA KENTUCKY, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
KY
27-3662491


4884367
SABRA OHIO, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
OH, CT
27-3540905
4875573
WEST BAY NURSING CENTER LLC,
a Massachusetts limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
MA
FL
04-3072226


992160
SABRA NC, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
NC
27-3662387


4884371


--------------------------------------------------------------------------------


ENTITY NAME
ADDRESS
STATE OF FORMATION
STATES WHERE QUALIFIED AS OF THE FIRST AMENDMENT EFFECTIVE DATE
FEIN
ORGANIZATION IDENTIFICATION NUMBER
CONNECTICUT HOLDINGS I, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
CT
20-4599420
4132650
SABRA HEALTH CARE DELAWARE, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
None
None
5012188
SABRA TEXAS PROPERTIES, L.P., a Texas limited partnership


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
TX
None
45-3643319
807409097
REIT GUARANTOR
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
MD
CA, MA
27-2560479
C3322907
SUBSIDIARY GUARANTORS
OAKHURST MANOR NURSING CENTER LLC,
a Massachusetts limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
MA
FL
04-3072232


992162
ORCHARD RIDGE NURSING CENTER LLC,
a Massachusetts limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
MA
FL
04-3072231


992161
SABRA HEALTH CARE, L.L.C.,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
CA
27-2696900
4821914
NEW HAMPSHIRE HOLDINGS LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
NH
20-1862503
3877962
HHC 1998-I TRUST,
a Massachusetts business trust


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
MA
CT
T00581103
T00581103
NORTHWEST HOLDINGS I LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
None
47-0913206
3632608


--------------------------------------------------------------------------------


ENTITY NAME
ADDRESS
STATE OF FORMATION
STATES WHERE QUALIFIED AS OF THE FIRST AMENDMENT EFFECTIVE DATE
FEIN
ORGANIZATION IDENTIFICATION NUMBER
395 HARDING STREET, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
OH
47-0913207
3632480
1104 WESLEY AVENUE, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
OH
47-0913211
3632489
KENTUCKY HOLDINGS I, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
KY
20-2512023
3940783
SABRA LAKE DRIVE, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
OK
75-3098968
3488098
BAY TREE NURSING CENTER LLC,
a Massachusetts limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
MA
FL
04-3071703
1037367
SABRA HEALTH CARE HOLDINGS I, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
KY
27-2713167
4829704
SABRA HEALTH CARE HOLDINGS II, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
NH
27-2713398
4829303
SABRA HEALTH CARE HOLDINGS III, LLC,
a Delaware limited liability company
18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
OH, CT, MA, RI, NH, OK, IN, CA, WV, WA, ID, TN, NC, GA, WI
27-2713574
4829305
SABRA HEALTH CARE HOLDINGS IV, LLC,
a Delaware limited liability company


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
None
27-2713747
4829985
SABRA CAPITAL CORPORATION,
a Delaware corporation


18500 Von Karman Avenue, Suite 550
Irvine, CA 92612
DE
CA
27-3642390
4876643







--------------------------------------------------------------------------------




APPENDIX I


BORROWING BASE ASSETS




Existing Borrowing Base Assets
Facility
Address
Tenant
Building Size
Lic Beds
Glen Hill (Danbury)
1 Glen Hill Road, Danbury, CT 06811
Sun Healthcare
36,750
100
Village at Northrise (Las Cruces)
2880 N. Roadrunner Pkwy, Las Cruces, NM 88011
Sun Healthcare
174,292
215
Sunset Point (Clearwater)
1980 Sunset Point Road, Clearwater, FL 33765
Sun Healthcare
37,904
120
Carmichael
8336 Fair Oaks Blvd, Carmichael, CA 95608
Sun Healthcare
34,715
126
Sylvania
5757 Whiteford Road, Sylvania, OH 43560
Sun Healthcare
50,000
150
Bridge Point (Florence)
7300 Woodspoint Drive, Florence, KY 41045
Sun Healthcare
45,900
151
Woodland Hill (Asheboro)
400 Vision Dr, Asheboro, NC 27203
Sun Healthcare
35,485
100
West Bay (Oldsmar)
3865 Tampa Road, Oldsmar, FL 34677
Sun Healthcare
37,904
120
Meridian
1351 W. Pine Ave, Meridian, ID 83642
Sun Healthcare
88,000
165
St. Joseph Manor
6488 Main Street, Trumbull, CT 06611
Sun Healthcare
76,760
297
Pope John Paul II
33 Lincoln Ave, Danbury, CT 06810
Sun Healthcare
175,464
141





--------------------------------------------------------------------------------






New Borrowing Base Assets
Facility
Address
Tenant
Building Size
Lic Beds
Broadmeadow Healthcare
500 S. Broad Street, Middletown, DE 19709
Cadia Rehabilitation
50,000
120
Capitol Healthcare
1225 Walker Road, Dover, DE 19904
Cadia Rehabilitation
50,500
120
Pike Creek Healthcare
3540 Three Little Bakers Blvd, Wilmington, DE 19808
Cadia Rehabiliation
60,000
130
Renaissance Healthcare
26002 John J Williams Hwy, Millsboro, DE 19966
Cadia Rehabilitation
60,000
130
Texas Regional Medical Center at Sunnyvale
231 South Collins Rd, Sunnyvale, TX 75812
Texas Regional Medical Center
177,715
70







--------------------------------------------------------------------------------




